o ON ODO oO BR WH} BD «A

NNN NNN NY ND DY &@&@ Bw ow Bw ao an an an a
Ov rorF ON |= DOAN DAR AH AS

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. -2:15-cr-00353-GMN-NJK

Plaintiff-Appellee,
v. ORDER TEMPORARILY
UNSEALING TRANSCRIPT
CHRISTOPHER RYAN BUSBY,

Defendant-Appellant.

 

 

 

On 10/2/2019 this court received Designation of Transcript dated October 2, 2019 designating
transcript of hearing held on August 12, 2019 from Michael Tanaka, counsel for the Defendant Christopher
Ryan Busby, which a portion of the hearing is sealed.

IT IS THE ORDER OF THE COURT that the portion of the sealed recording shall be unsealed
by the Clerk for the limited purpose of providing transcript of hearing as requested by Defendants
Counsel.

IT IS FURTHER ORDERED that the sealed portion of the recording shall thereafter be
resealed by the Clerk, until further order of this Court.

IT IS FURTHER ORDERED that Defendant’s Counsel shall not disclose the sealed contents of
transcript to anyone other than the representatives of the parties directly concerned with this case.

DATED THIS @ day of October, 2019.

 

GLO . NAVARRO
UNI TATES DISTRICT JUDGE

 
